Citation Nr: 0202199	
Decision Date: 03/07/02    Archive Date: 03/15/02	

DOCKET NO.  96-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right mandible fracture, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1946.  

This matter arises from an October 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  In August 1998, the Board remanded 
the case to the RO for additional development and 
adjudication.  That was accomplished, and the case was 
returned to the Board for further appellate consideration.  

During the appellate process, the veteran requested a video 
conference hearing before a member of the Board.  Such a 
hearing was conducted by the undersigned on October 16, 2001; 
a transcript of that proceeding is of record.  

By a rating decision in April 2000, the veteran was granted 
service connection for residuals of a gunshot wound of the 
left anterior cervical region and consideration of service 
connection for degenerative changes of the cervical spine was 
deferred.  The veteran filed a notice of disagreement with 
the evaluation assigned for his cervical spine disability in 
August 2000.  An August 2001 statement of the case decision 
assigned additional separate service connection for 
degenerative changes of the cervical spine, to include 
degenerative disc disease.  Ordinarily, the Board would have 
jurisdiction over these issues pending issuance of a 
statement of the case to the appellant.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  However, a statement 
of the case regarding these issues was sent to the veteran by 
the RO in August 2001.  A substantive appeal has not yet been 
submitted in response.  Absent this, the Board has no 
jurisdiction over these issues, and they will not be 
addressed further in this decision.  See 38 C.F.R. §§ 20.101, 
20.202 (2001).  


FINDING OF FACT

Residuals of a fracture of the right mandible include a 
healed compound comminuted fracture of the right mandibular 
body with some loss of alveolar bone and the loss of the 
right retromolar pad.  The altered intraoral anatomy results 
in significant loss of masticatory function; this represents 
severe displacement.  


CONCLUSION OF LAW

An increased rating of 20 percent, but not more, is warranted 
for residuals of a fracture of the right mandible.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001) ; 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code (DC) 9904 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  See 38 U.S.C. § 5103A.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  In rating decisions, statements of the case, 
and a supplemental statement of the case, the appellant was 
provided  notice of the criteria for the next higher rating, 
and the evidence needed to substantiate his claim.  In 
addition, he provided testimony in support of his appeal at a 
personal hearing before the undersigned.  As such, the Board 
finds that all relevant facts have been properly developed 
and that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained. As such, VA has no 
outstanding duty to inform or assist the appellant relative 
to this appeal.

The veteran contends that his service-connected residuals of 
a fracture of the right mandible are more disabling than 
currently evaluated.  In this regard, disability evaluations 
are based upon a comparison of clinical findings with the 
applicable schedular criteria.  See 38 U.S.C.A. § 1155.  In 
evaluating the residuals of injury to the mandible, malunion 
resulting in moderate displacement shall be evaluated as 
10 percent disabling; a 20 percent disability rating is 
warranted only if malunion of the mandible results in severe 
displacement.  (NOTE--Dependent upon degree of motion and 
relative loss of masticatory function.)  See 38 C.F.R. 4.150, 
DC 9904.  It is within this context that the veteran's claim 
must be evaluated.  

The facts are as follows.  The veteran sustained a gunshot 
wound to the left side of the neck while serving in combat in 
February 1945.  The trajectory exited through the right 
mandible.  Initially, there was diffuse, tender, and slightly 
fluxuant swelling over the angle of the right mandible with a 
possible sequestrum in the fracture site of the right 
mandible.  A compound comminuted right mandibular fracture 
with loss of teeth numbers 14, 15, and 16 to the right was 
noted.  X-ray studies conducted in 1950 revealed marked 
irregularity of the bony architecture anterior to the angle 
of the right mandible with some loss of the bony substance.  
During a VA examination conducted in September 1956, the 
right mandible was observed to be irregular and slightly 
tender, but motion was completely normal.  

The veteran again underwent a VA examination in May 1995.  No 
soft tissue swelling to the lateral aspect of the right 
mandible was observed.  There was no evidence of deformity or 
obvious bony abnormality noted by X-ray.  X-ray studies 
conducted in early 1999 resulted in similar findings.  
However, the VA examiner also noted in March 1999 that the 
right mandible had loss of the retromolar pad with a complete 
lack of normal retromolar tissue and unattached mucosa in 
that area.  He also noted a "definite" deformity of the 
alveolar bone located in the body of the right mandible at 
approximately the molar region, and commented that this was 
apparent both radiographically and clinically.  He concurred 
in the findings of a private dentist who, by letter dated 
February 1997, noted that the loss of the right retromolar 
pad coupled with bony or extremely dense and knotted scar 
tissue significantly impaired the veteran's ability to wear a 
functioning denture in that area.  

At his personal hearing before the undersigned, the veteran 
testified that the right mandible in the area of the old 
fracture is constantly sore because his right mandible does 
not have the natural padding necessary to support his 
dentures.  As a result, he is limited in the types of food 
that he can eat, and finds it painful to chew.  In addition, 
he experiences periodic pain in the area of the old fracture 
of the right mandible even when not eating.  Adjustments to 
his dentures have not alleviated the problem.  

The Board finds that the foregoing indicates that the 
service-connected residuals of a fracture of the veteran's 
right mandible effectively result in severe displacement as a 
result of the relative loss of masticatory function.  The 
veteran's inability to chew as a result of the adverse impact 
of the lack of normal retromolar tissue and deformity of the 
alveolar bone on the right is severe enough in nature to 
warrant a 20 percent disability rating.  In reaching this 
conclusion, the Board has considered the entire history of 
the disability at issue as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, although 
the history of the disability at issue is an important 
consideration in accurately evaluating its severity, of 
paramount importance are current clinical findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  After 
considering both the history of the disability at issue as 
well as current clinical findings, the Board finds that 
symptomatology associated with the disability at issue more 
closely approximates that required for the aforementioned 
increased rating.  See 38 C.F.R. § 4.7.  

As a final matter, it should be noted that a rating in excess 
of that contemplated by the provisions of 38 C.F.R. § 4.150, 
DC 9904, may be granted when it is demonstrated that the 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  The 
disability at issue has not required frequent hospitalization 
or frequent outpatient treatment during recent years.  
Furthermore, the veteran has not contended as much; at his 
personal hearing held before the undersigned, he gave no 
indication that this disability hindered his ability to work.  
Absent evidence of either frequent medical treatment or 
frequent periods of hospitalization that interfere with the 
veteran's potential employment, there is no basis to conclude 
that the residuals of a fracture of the veteran's right 
mandible are more serious than that contemplated by the 
aforementioned schedular provisions.  Thus, the RO's failure 
to consider the applicability of 38 C.F.R. § 3.321(b)(1) was 
not unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  


ORDER

An increased rating of 20 percent, but not more, for the 
veteran's service-connected residuals of a fracture of the 
right mandible is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

